DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (here in after Sullivan)(US 10104454) in view of Ganton et al. (here in after Ganton)(US 2018/0014787), and further in view of Sachs (US 2020/0077259), and Stein et al. (here in after Stein)(US 11461454).

Regarding claim 1, Sullivan discloses a method for performing wireless sensor device activation (fig.1, col.7, ll. 39-60), the method  comprising: 
a housing of the sensor device is sealed such that only wireless  communication with the sensor device is available (fig.2, col.4, ll. 9-23; the parking sensors are recessed into the ground);
 and the sensor device is activated for communication (fig.1, element 110A, col.7, ll. 39-60; the parking sensor detects the BLE radio turn on to scan for BLE enabled device);
receiving, by the sensor device, a  carrier field from an activation device (read as smart phone)(fig.1, element 110A, 160; the parking sensor communicate with the consumers smart phone’s parking application through BLE); 
validating, by the sensor device (col.7, ll. 50-60; BLE radio validating the parking pass whether it is authorized or not); 
in response to validating, activating the function of the sensor  device (fig.5, col.8, ll. 24- col.9, ll. 1-40; validating the messages from sensor devices, and responding to the messages).
Sullivan keeps silent about manufacturing a sensor device such that a function of the sensor device is disabled and the sensor device is activated for passive communication; sensor device receiving, and responding to a wake message through NFC, and transmitting a sensor device identifier by modulating the carrier field.
In a similar endeavor, Ganton discloses that the manufacturing a sensor device such that a function of the sensor device is disabled (fig.7, par.110; that the sensor device has been temporarily disabled at manufacturing mode by the manufacturer).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton regarding the disabling of sensor device in order to enhance the energy efficiency of the sensor device for long time.

The combination of Sullivan, and Ganton keep silent about sensor device is activated for passive communication; sensor device responding to a wake message through NFC, and transmitting a sensor device identifier by modulating the carrier field.
In a similar endeavor, Sachs discloses transmitting a sensor modulating the carrier field (par.42; a numeric comparison code value shared between host device and accessory device), and transmitting a sensor device identifier (read as private key)(fig.1, elements 124, and 140, par.27, 30; the private key is a piece of data, such as that is known only to NFC tag and the processor of the accessory device) the sensor device is activated for passive communication (fig.1, par.27; A passive NFC tag is a NFC tag that is energized by the short-range electromagnetic field produced by an active NFC tag reader. The passive NFC tag is then able to send data to a device that hosts the active NFC tag reader as well as receive data from that host 190).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

The combination of Sullivan, Ganton, and Sachs keep silent about receiving and responding by sensor device, via NFC, a wake message.
In a similar endeavor, Stein discloses that the sensor device responding to a wake message (fig.1, 2A-B, col.1, ll. 30-40, col.3-4; that the reader sends a first message initiating communication with the passive sensor, the passive tag responds with a second message including encrypted data. An authorized reader may decrypt the data and respond with data encrypted based on the second message in a third message, which may be used by the device to authenticate the reader).

Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Stein regarding a responding wake message for activation in order to provide secure communication between passive sensor and reader.

Regarding claim 2, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 1); Sullivan further discloses wherein the sensor device is a parking sensor that detects whether a vehicle is present above  the parking sensor (fig.1, abstract)

Regarding claim 3, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 2); Sullivan further discloses wherein the sensor device comprises a magnetometer and the function of the sensor device  that is disabled is making measurements using the magnetometer (par.20-21; the sensors may be performed by a magnetometer in order obtain high degree of accuracy). 

Regarding claim 4, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 3);Ganton further discloses wherein manufacturing further comprises disabling a plurality of functions of the sensor  device (fig.7, par.110; that the sensor device has been temporarily disabled at manufacturing mode by the manufacturer).

Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton in order to turn off the device while is not modulating thus save the battery life.

Regarding claim 5, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 4);Ganton further discloses wherein one or more wireless communication interfaces are disabled at manufacture (fig.7, par.110; that the sensor device has been temporarily disabled at manufacturing mode by the manufacturer).

Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton in order to turn off the device while is not modulating thus save the battery life.

Regarding claim 6, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 5); Sullivan further discloses receiving, by the activation device (read as smart phone)(fig.1, element 160, col. 7, ll. 43-50), the sensor device identifier; and 
mapping (col.7, ll. 40-45; BLE radio may scan for consumer’s personal communication device), by the activation device, the sensor device identifier to a parking space  of a parking facility (col.7, ll. 57-62; the status of the parking spot sent to the gateway device).

Regarding claim 7, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 1);Sachs further discloses validating the wake message comprises: comparing an authentication identifier received as part of the wake message with a stored authentication identifier (fig.1, par.30; the private key 142 is stored key in passive NFC tag 140, and the private key 124 is stored in the medium).	
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

Regarding claim 8, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 7); Sachs further discloses validating the wake message further comprises:
determining that the authentication identifier and the stored authentication identifier match. (fig.1, par.30; the private key 142 is stored key in passive NFC tag 140, and the private key 124 is stored in the medium. In order to activate the passive communication, the reader should match the key of the tag).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

Regarding claim 9, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 1);Ganton further discloses wherein at least one-month elapses between manufacturing the sensor device and activating the function of the sensor device (fig.2, par.43; the factory mode and shelf mode expires after a certain period. Ganton never explicitly discloses one month, but it can be adjusted to one month depends on sensor’s design).
	  Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton regarding the disabling of sensor device in order to enhance the energy efficiency of the sensor device for long time.

Regarding claim 10, Sullivan discloses a sensor device that performs wireless activation(fig.1, col.7, ll. 39-60), the sensor device  comprising:  
a housing that is sealed at manufacture to an outside environment(fig.2, col.4, ll. 9-23; the parking sensors are recessed into the ground);  
a battery sealed within the housing (fig.3, element 340, col.4, ll. 55-60);  
a sensor sealed within the housing (fig.2, col.4, ll. 9-23; the parking sensors are recessed into the ground), 
 a processing system (read as processor) sealed within the housing that communicates with the interface and the sensor (fig.3, element 350, col.7, ll. Col.18-22),
 receive via the interface , and validate (col.7, ll. 50-60; BLE radio validating the parking pass whether it is authorized or not).
Sullivan keeps silent about manufacturing a sensor device such that a function of the sensor device is disabled and the sensor device is activated for passive communication; sensor device receiving, and responding to a wake message through NFC, and transmitting a sensor device identifier by modulating the carrier field.
In a similar endeavor, Ganton discloses that the manufacturing a sensor device such that a function of the sensor device is disabled (fig.7, par.110; that the sensor device has been temporarily disabled at manufacturing mode by the manufacturer) . 
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton regarding the disabling of sensor device in order to enhance the energy efficiency of the sensor device for long time.

The combination of Sullivan, and Ganton keep silent about sensor device is activated for passive communication; sensor device responding to a wake message through NFC, and transmitting a sensor device identifier by modulating the carrier field.
In a similar endeavor, Sachs discloses transmitting a sensor modulating the carrier field (par.42; a numeric comparison code value shared between host device and accessory device),  and transmitting a sensor device identifier (read as private key)(fig.1, elements 124, and 140, par.27, 30; the private key is a piece of data, such as that is known only to NFC tag and the processor of the accessory device) the sensor device is activated for passive communication (fig.1, par.27; A passive NFC tag is a NFC tag that is energized by the short-range electromagnetic field produced by an active NFC tag reader. The passive NFC tag is then able to send data to a device that hosts the active NFC tag reader as well as receive data from that host 190). 
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

The combination of Sullivan, Ganton, and Sachs keep silent about receiving and responding by sensor device, via NFC, a wake message .
In a similar endeavor, Stein discloses that the sensor device responding to a wake message (fig.1, 2A-B, col.1, ll. 30-40, col.3-4; that the reader sends a first message initiating communication with the passive sensor, the passive tag responds with a second message including encrypted data. An authorized reader may decrypt the data and respond with data encrypted based on the second message in a third message, which may be used by the device to authenticate the reader).

Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Stein regarding a responding wake message for activation in order to provide secure communication between passive sensor and reader.

Regarding claim 11, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 10); Sullivan further discloses wherein the sensor device is a parking sensor that detects whether a vehicle is present above  the parking sensor (fig.1, abstract)

Regarding claim 12, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 11); Sullivan further discloses sensor is a magnetometer (par.20-21; the sensors may be performed by a magnetometer in order obtain high degree of accuracy). 

Regarding claim 13, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 12); Ganton further discloses wherein the sensor device further comprises a wireless communication interface, wherein the  wireless communication interface is disabled at manufacture (fig.7, par.110; that the sensor device has been temporarily disabled at manufacturing mode by the manufacturer).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton in order to turn off the device while is not modulating thus save the battery life.

Regarding claim 14, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 13); Sachs further discloses wherein the processing system is further configured to activate an operating mode in response to validating the wake message ((fig.1, par.27; A passive NFC tag is a NFC tag that is energized by the short-range electromagnetic field produced by an active NFC tag reader. The passive NFC tag is then able to send data to a device that hosts the active NFC tag reader as well as receive data from that host 190). 
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

Regarding claim 15, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 10); Sachs further discloses validation comprises comparing an authentication identifier received with stored authentication identifier (fig.1, par.30; the private key 142 is stored key in passive NFC tag 140, and the private key 124 is stored in the medium. In order to activate the passive communication, the reader should match the key of the tag).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

Regarding claim 16, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 15); Sachs further discloses the processing system being configured to validation comprises comparing an authentication identifier received with stored authentication identifier (fig.1, par.30; the private key 142 is stored key in passive NFC tag 140, and the private key 124 is stored in the medium. In order to activate the passive communication, the reader should match the key of the tag).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

Regarding claim 17, Sullivan discloses a system that performs wireless activation (fig.1, col.7, ll. 39-60), the system comprising: 
 an activation device that creates a carrier field (fig.1, element 110A, col.7, ll. 39-60; the parking sensor detects the BLE radio turn on to scan for BLE enabled device); and  
a sensor device, comprising:  
a housing that is sealed at manufacture to an outside environment (fig.2, col.4, ll. 9-23; the parking sensors are recessed into the ground); 
a battery sealed within the housing(fig.3, element 340, col.4, ll. 55-60); 
 an interface sealed within the  housing (fig.2, col.4, ll. 9-23; the parking sensors are recessed into the ground), wherein the interface is configured to be powered by the  carrier field received from the activation device (read as smart phone)(fig.1, element 110A, 160; the parking sensor communicate with the consumers smart phone’s parking application through BLE); 
a sensor sealed within the housing, (fig.1, element 110A, col.7, ll. 39-60; the parking sensor detects the BLE radio turn on to scan for BLE enabled device); 
a processing system (read as processor) sealed within the housing that communicates with the sensor (fig.3, element 350, col.7, ll. Col.18-22), wherein the processing system is configured to:
 receive via the passive interface , and validate (col.7, ll. 50-60; BLE radio validating the parking pass whether it is authorized or not).
Sullivan keeps silent about manufacturing a sensor device such that a function of the sensor device is disabled and the sensor device is activated for passive communication; sensor device receiving, and responding to a wake message through NFC, and transmitting a sensor device identifier by modulating the carrier field.
In a similar endeavor, Ganton discloses that the manufacturing a sensor device such that a function of the sensor device is disabled (fig.7, par.110; that the sensor device has been temporarily disabled at manufacturing mode by the manufacturer) . 
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Ganton regarding the disabling of sensor device in order to enhance the energy efficiency of the sensor device for long time.

The combination of Sullivan, and Ganton keep silent about sensor device is activated for passive communication; sensor device responding to a wake message through NFC, and transmitting a sensor device identifier by modulating the carrier field.
In a similar endeavor, Sachs discloses transmitting a sensor modulating the carrier field (par.42; a numeric comparison code value shared between host device and accessory device),  and transmitting a sensor device identifier (read as private key)(fig.1, elements 124, and 140, par.27, 30; the private key is a piece of data, such as that is known only to NFC tag and the processor of the accessory device) the sensor device is activated for passive communication (fig.1, par.27; A passive NFC tag is a NFC tag that is energized by the short-range electromagnetic field produced by an active NFC tag reader. The passive NFC tag is then able to send data to a device that hosts the active NFC tag reader as well as receive data from that host 190). 
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

The combination of Sullivan, Ganton, and Sachs keep silent about receiving and responding by sensor device, via NFC, a wake message .
In a similar endeavor, Stein discloses that the sensor device responding to a wake message (fig.1, 2A-B, col.1, ll. 30-40, col.3-4; that the reader sends a first message initiating communication with the passive sensor, the passive tag responds with a second message including encrypted data. An authorized reader may decrypt the data and respond with data encrypted based on the second message in a third message, which may be used by the device to authenticate the reader).

Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Stein regarding a responding wake message for activation in order to provide secure communication between passive sensor and reader.

Regarding claim 18, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 17); Sullivan further discloses to map the sensor device  to a parking space  of a parking facility (col.7, ll. 57-62; the status of the parking spot sent to the gateway device).
	Sullivan keeps silent about to receive the sensor device identifier.
In a similar endeavor, Sachs discloses transmitting a sensor device identifier (read as private key)(fig.1, elements 124, and 140, par.27, 30; the private key is a piece of data, such as that is known only to NFC tag and the processor of the accessory device).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.


Regarding claim 19, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 17); Sachs further discloses validate comprises comparing an authentication identifier received with stored authentication identifier (fig.1, par.30; the private key 142 is stored key in passive NFC tag 140, and the private key 124 is stored in the medium. In order to activate the passive communication, the reader should match the key of the tag).
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.

Regarding claim 20, Sullivan, Ganton, Sachs, and Stein disclose everything as applied above (see claim 17); Sachs further discloses wherein the processing system is further configured to activate an operating mode in response to validating the wake message ((fig.1, par.27; A passive NFC tag is a NFC tag that is energized by the short-range electromagnetic field produced by an active NFC tag reader. The passive NFC tag is then able to send data to a device that hosts the active NFC tag reader as well as receive data from that host 190). 
Therefore, it would have been obvious  to one of ordinary skill in the art before the effective filing date of the invention to improve the passive RF parking sensors as taught by Sullivan with the teachings of Sachs regarding sensor device identifier in order to verify the request response and compared to authenticate the host device to the accessory device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; (Xie)(US 2018/0354571) discloses (abstract, par.42-43) an information manager which receives parking sensing information and locking information, and determines if a vehicle is properly parked and returned. The system comprises a plurality of sensing units each with a sensor and a sensing object installed onto and paired with a parking location and a vehicle. These sensing units are activated only when the sensor is aligned with the sensing object within a predetermined proximity of each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAX MATHEW whose telephone number is (571)272-2378. The examiner can normally be reached 7-8 am, 9-2 pm, 3.30-5.30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst Kathy can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAX . MATHEW/
Patent Examiner
Art Unit 2644



/KATHY W WANG-HURST/Supervisory Patent Examiner, Art Unit 2644